Citation Nr: 1119195	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1992 and from February 2003 to May 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of the proceeding is of record. 


FINDING OF FACT

The Veteran's tinnitus originated during his active service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).



Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for tinnitus as it began during his active service and is attributable to his noise during his active duty.  The Board notes that service connection is already in effect for bilateral hearing loss.  Overall, the contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).  The essential question for consideration is whether his current tinnitus is related to the in-service noise exposure.

Service treatment records are negative for evidence of tinnitus.

Post service VA treatment records note complaints of ringing in the ears.  A November 2007 treatment record notes that the Veteran reported a history of ringing in his ears for the more than twenty years.  Subsequent VA treatment records reflect consultations for the purposes of hearing aid programming adjustment and repairs.  

The Veteran was afforded a VA audiological examination in May 2008 at which time the examiner indicated that the Veteran denied tinnitus.  A January 2009 addendum to the examination indicates that the Veteran reported having tinnitus for the past three to four weeks.  Thus, the examiner opined that the Veteran's tinnitus was less likely than not related to his active service.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in October 2010 at which time he testified that he felt the VA examiner misunderstood or misconstrued his statement that he had only had tinnitus for the past three to four weeks.  The Veteran explained that he told the examiner that he had ringing in his ears for years but in the three to four weeks before the examination, he had had a humming noise in his ears.  Finally, the Veteran stated that he had ringing in his ears since the time of his active duty to the present day.

While the VA examiner found that tinnitus was not related to service, it appears she based this conclusion on a report by the Veteran that he had a different "humming" sensation in his ears for the past three to four weeks, but misunderstood that the Veteran in fact, reported ringing in his ears for many years.  Additionally, the Board notes that a previous VA treatment record dated in November 2007 is consistent with the Veteran's testimony that he has had tinnitus for many years in that the Veteran reported "ringing in the ears" for more than 20 years.  

The Board notes that the Veteran is competent to state when he first noticed ringing in his ears and to state that it has continued since service.  In addition, the Board has found the Veteran to be credible.  Therefore, the record demonstrates in-service noise exposure, a current diagnosis of tinnitus, and credible evidence of continuity of symptomatology from service to the present time.  


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


